Federated Funds Fidelity Bond Filing Contents of Submission: 1)(a)Copy of the Financial Institution Investment Company AssetProtection Bond (“Bond”) received on January 8, 2010 for filingas required by Rule 17g-1(g)(B)(i);* (b)Copy of the National Union Fire Insurance Company of Pittsburgh,PA Follow Form Bond (“Bond”) received on January 20, 2010 forfiling as required by Rule 17g-1(g)(B)(i); 2)Copy of the resolutions of a majority of the Funds’ Board and ofthe Executive Committee of the Funds’ Board, respectively,approving the amount, type, form and coverage of the Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(B)(ii);* 3)Copy of a statement showing the amount of the single insured bondwhich each investment company would have provided and maintainedhad it not been named as an insured under a joint insured bond;* 4)As required by Rule 17g-1(g)(B)(iv), the period for whichpremiums have been paid is October 1, 2009 to October 1, 2010;and 5)Copy of the amendment, received October 21, 2009, to theagreement between the investment company and all of the othernamed insureds as required by Rule 17g-1(g)(B)(v).** *Incorporated by reference to the Fidelity Bond filing submitted on January 15, **Incorporated by reference to the Fidelity Bond filing submitted on October 23, National Union Fire Insurance Company of Pittsburgh, Pa. EXECUTIVE OFFICES 175 Water
